DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on March 9, 2021 regarding Application No. 17/042,154.  Applicants amended claims 1, 4, 5, 9, and 20.  Claims 1-20 are pending.

The instant application is the 371 National Stage of International Application No. PCT/US2018/060633, filed on November, 13, 2018.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on March 9, 2021 has been entered.


Response to Arguments
Applicants’ amendments to claims 4, 5, and 20 and remark (Remarks, 7) regarding objections to claims 4, 5, and 20 are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ amendments to claim 20 and remark (Remarks, pp. 7-8) regarding rejection of claim 20 under 35 U.S.C. 112 are acknowledged.  In view of the amendments, the rejection is withdrawn.

Applicants’ arguments filed on March 9, 2021 have been fully considered, and without conceding arguments, they are moot in view of new grounds of rejection.


Claim Objections
Claims 9-15 and 20 are objected to for the reasons discussed below.

Regarding claims 9 and 11, “the joystick” in the second to last and last lines, respectively, should be changed to “the detachable joystick” for consistency with the term previously recited.

Regarding claims 10-12 and 20, these claims are objected to as being dependent upon objected to base claim 9.

Regarding claim 13, “initiating a wireless connection between the detachable input device” in line 4 should be changed to indicate that to which a wireless connection with the detachable input device is initiated.  The Office suggests “initiating a wireless connection between the detachable input device and the keyboard housing”, if appropriate.  Alternatively, the Office suggests “initiating a wireless connection with 

Regarding claims 14 and 15, these claims are objected to as being dependent upon objected to base claim 13.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are 

Claims 1, 7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in US 2012/0271967 A1 (hereinafter Hirschman) in view of Anderson in US 2004/0095326 A1 (hereinafter Anderson).

Regarding claim 1, Hirschman teaches:
An input device, comprising (An input device 100 and 140; FIGs. 1 and 2A-B and [0052]-[0054]): 
a housing comprising (a housing of input device 100 and 140 comprising; see FIG. 1): 
a first surface (a first surface (top surface); see FIG. 1); 
a second surface on an obverse side of the housing as that of the first surface (a second surface (bottom surface) on an obverse side of the housing as that of the first surface (top surface); see FIG. 1);
a detachable input device selectively coupled to a first location on the second surface (a detachable input device 140 selectively coupled to a first location on the second surface (bottom surface); see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053], and [0054]); and 
a number of coupling devices on a third surface of the housing to couple the detachable input device to the third surface of the housing at a second, different location, the detachable input device being operable to send input to the input device when coupled to the third surface at the second location (a number of coupling devices 122 on a third surface (right side surface) of the housing to couple the detachable input device 140 to the third surface (right side surface) of the housing at a second, different location, the detachable input device 140 being operable to send input to 100 of the input device 100 and 140 when coupled to the third surface (right side surface) at the second location; see FIGs. 1 and 2A-B and [0052]-[0054]).  
	However, it is noted that Hirschman, as particularly cited, does not teach:
a first surface comprising a plurality of alphanumeric buttons.
	Anderson teaches:
a first surface comprising a plurality of alphanumeric buttons (a first surface 27 comprising a plurality of alphanumeric buttons 26; FIGs. 1 and 2 and [0035]; note: the element number for “[i]nput controls” in line 9 of [0035] appears to be misidentified as 29 rather than 25).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman, as particularly cited, to include: the features taught by Anderson, such that Hirschman as modified teaches: the claimed features, in order to enable physical keyboard text input.


Regarding claim 7, Hirschman as modified by Anderson teaches:
The input device of claim 1, wherein the alphanumeric buttons and detachable input device provide input to a computing device concurrently (Hirschman: wherein alphanumeric buttons of 510 and a detachable input device 140 provide input to a computing device 100 concurrently; see FIG. 9C and [0075]); Anderson: alphanumeric buttons; FIG. 1, [0035], and [0052]; note: the element number for “[i]nput controls” in line 9 of [0035] appears to be misidentified as 29 rather than 25).
	The motivation to combine the references is to enable concurrent keyboard and pointing device input.

	Regarding claim 16, Hirschman as modified by Anderson teaches:
The input device of claim 1, wherein the third surface comprising the coupling devices is between the first and second surfaces, and the coupling devices are spaced apart from a location where the detachable input device is selectively coupled to the second surface (Hirschman: wherein the third surface (right side surface) comprising the coupling devices 122 is between the first (top) and second (bottom) surfaces, and the coupling devices 122 are spaced apart from a location where the detachable input device 140 is selectively coupled to the second surface (bottom surface); see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053], and [0054]).  

	Regarding claim 17, Hirschman as modified by Anderson teaches:
The input device of claim 1, wherein the number of coupling devices comprises a number of magnets, a number of rails, a number of latches or a number of screws (Hirschman: a number of coupling devices comprises a number (two) of rails 2620 and a number (one) of latches 2630; FIGs. 16A-24B and [0087]-[0091]; note: the input devices in FIGs. 1 and 2A-B, and FIGs. 16A-24B are interchangeable as they are both input devices).  

	Regarding claim 18, Hirschman as modified by Anderson teaches:
The input device of claim 1, further comprising a fourth surface opposite to the third surface, the fourth surface also comprising a number of coupling devices to couple the detachable input device to the fourth surface of the housing (Hirschman: further comprising a fourth surface (left side surface) opposite to the third surface (right side surface), the fourth surface (left side surface) also comprising a number of coupling devices 122 to couple the detachable input device 140 to the fourth surface (left side surface) of the housing; see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be present on each of four sides of portable computer system 100”), [0053], and [0054]; note: the input device including port groups on the back and on four sides are interchangeable as they are both input devices that include port groups).  

	Regarding claim 19, Hirschman as modified by Anderson teaches:		
The input device of claim 18, further comprising a second detachable input device selectively coupled to the second surface, wherein the second detachable input device is structured to be selectively coupled to the coupling devices on either of the third or fourth surfaces (Hirschman: further comprising a second detachable input device 520 selectively coupled to the second surface (bottom surface), wherein the second detachable input device 520 is structured to be selectively coupled to the coupling devices 122 on either of the third (right side) or fourth (left side) surfaces; see FIGs. 1, 2A-B, and 6, [0052] (“port groups 120 may .  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Pilkington et al. in US 7,477,508 B1 (hereinafter Pilkington), and in further view of Ackley et al. in US 2014/0002365 A1 (hereinafter Ackley).

Regarding claim 2, Hirschman as modified by Anderson teaches:
The input device of claim 1, comprising a processor (a processor; see Abstract and claims 1, 15, 37, and 42).  
	However, it is noted that Hirschman as modified by Anderson does not teach:
comprising an accelerometer that determines which of the first and second surfaces is upright and a processor to deactivate input from one of the alphanumeric buttons or detachable input device when it is determined that either the alphanumeric buttons or detachable input device is positioned opposite the upright surface.
	Pilkington teaches:
comprising switches that determine which of a first and second surfaces is upright and deactivate input from one of alphanumeric buttons or an input device when it is determined that either the alphanumeric buttons or input device is positioned opposite the upright surface (comprising switches 39 and 41 that determine which of a first 19 and second 21 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson to include: the features taught by Pilkington, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device taught by Pilkington (col. 1, ll. 26-27) is comparable to the input device taught by Hirschman as modified by Anderson because they are both input devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson to include: the features taught by Pilkington, with the predictable result of providing an input device that includes the features taught by Pilkington.
	However, it is noted that Hirschman as modified by Anderson and Pilkington does not teach:
comprising an accelerometer that determines which of the first and second surfaces is upright.
	Ackley teaches:
comprising an accelerometer that determines which of a first and second surfaces is upright (comprising an accelerometer 490 that determines which of a first 200 and second 230 surfaces is upright; see FIGs. 1, 13, and 14, [0052], and [0074]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Pilkington to include: the features taught by Ackley, such that Hirschman as modified teaches: comprising an accelerometer that determines which of the first and second surfaces is upright and a processor to deactivate input from one of the alphanumeric buttons or detachable input device when it is determined that either the alphanumeric buttons or detachable input device is positioned opposite the upright surface (the first and second surfaces, processor, alphanumeric buttons, and detachable input device taught by Hirschman as modified by Anderson combined with the switches, first and second surfaces, alphanumeric buttons, and input device taught by Pilkington and the accelerometer and first and second surfaces taught by Ackley; it would have been obvious to one of ordinary skill in the art to include the processor to deactivate input since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device taught by Ackley (FIGs. 13 and 14, [0016], and [0072]) is comparable to the input device taught by Hirschman as modified by Anderson and Pilkington because they are both input devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Pilkington to include: the features taught by Ackley, with the predictable result of providing an input device that includes the features taught by Ackley.
	

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Wenstrand et al. in US 2006/0212635 A1 (hereinafter Wenstrand).

Regarding claim 3, Hirschman as modified by Anderson teaches:
The input device of claim 1.  
Hirschman as modified by Anderson does not teach:
further comprising contact points among the number of coupling devices to electrically charge a battery of the detachable input device when the detachable input device is coupled to the third surface of the housing.
	Wenstrand teaches:
further comprising contact points among a number of coupling devices to electrically charge a battery of a detachable input device when the detachable input device is coupled to a third surface of a housing (further comprising contact points among a number of coupling devices corresponding to a power supply connection to electrically charge a battery 90 of a detachable input device 26 when the detachable input device 26 is coupled to a third surface (right side surface) of a housing, i.e., 14; Figs. 1, 2, 4, 6-9, [0031], [0033], and [0041]-[0044]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson to include: the features taught by Wenstrand, such that Hirschman as modified teaches: further comprising contact points among the number of coupling devices to electrically charge a battery of the detachable input device when the detachable input device is coupled to the third surface of the housing (the number of coupling devices, detachable input device, third surface, and housing taught by Hirschman as modified by Anderson combined with the contact points, number of coupling devices, battery, detachable input device, third surface, and housing taught by Wenstrand), in order to charge a battery of a detachable input device.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Iwao et al. in US 2016/0361640 A1 (hereinafter Iwao).

Regarding claim 4, Hirschman as modified by Anderson teaches:
The input device of claim 1, wherein the detachable input device is detached from the second surface of the housing (wherein the detachable input device 140 is detached from the second surface (bottom surface) of the housing; see FIG. 2A, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), and [0053]).  
	However, it is noted that Hirschman as modified by Anderson does not teach:
wherein a controller is to, in response to a sensor detecting that the detachable input device is detached from the second surface of the housing, initiate a wireless connection between the input device and detachable input device.
	Iwao teaches:
wherein a controller is to, in response to a sensor detecting that a detachable input device is detached from a surface of a housing, initiate a wireless connection between an input device and detachable input device (wherein a controller is to, in response to a sensor detecting that a detachable input device 4 is detached from a surface of a housing, initiate a wireless connection between 2 of an input device 1 and detachable input device 4; Figs. 1, 2, 30, 31, 33, 34, and 43, [0124], [0125], [0395], [0589]-[0591], and [0594], see also [0593] and [0596]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson to include: the features taught by Iwao, such that Hirschman as modified teaches: wherein a controller is to, in response to a sensor detecting that the detachable input device is detached from the second surface of the housing, initiate a wireless connection between the input device and detachable input device (the detachable input device, second surface, housing, and input device taught by Hirschman as modified by Anderson combined with the controller, sensor, detachable input device, surface, housing, wireless connection, and input device taught by Iwao), in order to enable wireless input from a detached input device.

	Regarding claim 5, Hirschman as modified by Anderson teaches:
The input device of claim 1, wherein the detachable input device is detached from the second surface of the housing (wherein the detachable input device 140 is detached from the second surface (bottom surface) of the housing; see FIG. 2A, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), and [0053]).  
	However, it is noted that Hirschman as modified by Anderson does not teach:
wherein a controller is to, upon detection that the detachable input device is detached from the second surface of the housing, send a signal to a computing device to cause the computing device to be communicatively coupled to the detachable input device.
	Iwao teaches:
wherein a controller is to, upon detection that a detachable input device is detached from a surface of a housing, send a signal to a computing device to cause the computing device to be communicatively coupled to the detachable input device (wherein a controller is to, upon detection that a detachable input device 4 is detached from a surface of a housing, send a signal to a computing device 2 to cause the computing device 2 to be communicatively coupled to the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson to include: the features taught by Iwao, such that Hirschman as modified teaches: wherein a controller is to, upon detection that the detachable input device is detached from the second surface of the housing, send a signal to a computing device to cause the computing device to be communicatively coupled to the detachable input device (the detachable input device, second surface, housing, and input device taught by Hirschman as modified by Anderson combined with the controller, detachable input device, surface, housing, signal, and computing device taught by Iwao), in order to enable wireless input from a detached input device.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Numata et al. in US 2007/0281787 A1 (hereinafter Numata).

Regarding claim 6, Hirschman as modified by Anderson teaches:
The input device of claim 1.  
	However, it is noted that Hirschman as modified by Anderson does not teach:
wherein the detachable input device, when coupled to the second surface of the input device, serves as a standing device to prop up the input device.


	Numata teaches:
wherein an input element coupled to a second surface of an input device serves as a standing device to prop up the input device (wherein 240a of an input element 230a coupled to a second surface of an input device 20 serves as a standing device to prop up the input device 20; FIGs. 3 and 7, [0036], [0038], and [0051]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson to include: the features taught by Numata, such that Hirschman as modified teaches: wherein the detachable input device, when coupled to the second surface of the input device, serves as a standing device to prop up the input device (the detachable input device, second surface, and input device taught by Hirschman as modified by Anderson combined with the input element, second surface, input device, and standing device taught by Numata), in order to stably support an input device.  (Numata: see [0051]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Kim et al. in EP 1 691 265 A1 (hereinafter Kim; September 27, 2020 Information Disclosure Statement document – a copy of Kim was provided by Applicants).

Regarding claim 8, Hirschman as modified by Anderson teaches:
The input device of claim 1.  


	However, it is noted that Hirschman as modified by Anderson does not teach:
wherein the detachable input device comprises a biometric sensor to determine an identity of a user interfacing with the detachable input device.
	Kim teaches:
wherein a detachable input device comprises a biometric sensor to determine an identity of a user interfacing with the detachable input device (wherein a detachable input device 100 comprises a biometric sensor 718 to determine an identity of a user interfacing with the detachable input device 100; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson to include: the features taught by Kim, such that Hirschman as modified teaches: the claimed features, in order to identify a user of a detachable input device.


Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha in US 2005/0275624 A1 (hereinafter Chadha), and in further view of Iwao.

Regarding claim 9, Hirschman teaches:
A computing system, comprising (A computing system 100 and 140, comprising; FIGs. 1 and 2A-B and [0052]-[0054]): 
a processor (a processor; see Abstract and claims 1, 15, 37, and 42); and 
an input device, comprising (an input device 100 and 140, comprising; FIGs. 1 and 2A-B and [0052]-[0054]): 
a housing and a first surface of the housing (a housing of input device 100 and 140 and a first surface (top surface) of the housing; see FIG. 1); and 
a detachable joystick coupled to a second surface of the housing obverse to the first surface of the housing (a detachable joystick coupled to a second surface (bottom surface) of the housing obverse to the first surface (top surface) of the housing; see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053] (“game accessory 140 may include… a joystick”), and [0054]).
	However, it is noted that Hirschman, as particularly cited, does not teach:
		a housing having a keyboard formed on a first surface of the housing.
	Anderson teaches:
a housing having a keyboard formed on a first surface of the housing (a housing having a keyboard 21 formed on a first surface 27 of the housing; FIGs. 1 and 2 and [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman, as particularly cited, to include: the features taught by Anderson, such that Hirschman as modified teaches: the claimed features, in order to enable physical keyboard text input.
However, it is noted that Hirschman as modified by Anderson does not teach:
a detachable joystick formed within a second surface of the housing obverse to the first surface of the housing; 
wherein the detachable joystick pivots about a base portion so that the joystick may be selectively folded into and out of the second surface of the housing.
Chadha teaches:
a joystick formed within a second surface of a housing obverse to a first surface of the housing (a joystick 122 formed with a second surface 110 of a housing 104 obverse to a first surface 108 of the housing 104; FIGs. 1-4, [0021], and [0022], see also FIGs. 8 and 9); 
wherein the joystick pivots about a base portion so that the joystick may be selectively folded into and out of the second surface of the housing (wherein the joystick 122 pivots about a base portion so that the joystick 122 may be selectively folded into and out of the second surface 110 of the housing 104; FIG. 5 and [0022], see also FIGs. 1-4, 8, and 9 and [0027]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson to include: the features taught by Chadha, such that Hirschman as modified teaches: a detachable joystick formed within a second surface of the housing obverse to the first surface of the housing (the detachable joystick, second surface, housing, and first surface taught by Hirschman as modified by Anderson combined with the joystick, second surface, housing, and first surface taught by Chadha); wherein the detachable joystick pivots about a base portion so that the joystick may be selectively folded into and out of the second surface of the housing (the detachable joystick, second surface, and housing taught by Hirschman as modified by Anderson combined with the joystick, base portion, second surface, and housing taught by Chadha), in order to enable “ease of storage and/or improved portability” of a joystick.  (Chadha: [0006]).

Hirschman as modified by Anderson and Chadha does not teach:
		a wireless network adapter.
	Iwao teaches:
a wireless network adapter (a wireless network adapter; see [0401], [0423], and [0441]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson and Chadha to include: the features taught by Iwao, in order to enable wireless communication between a main device and a detachable device.  (Iwao: [0401], [0423], and [0441]).

	Regarding claim 10, Hirschman as modified by Anderson, Chadha, and Iwao teaches:
The computing system of claim 9, wherein the processor receives input from the keyboard and the detachable joystick concurrently (Hirschman: wherein the processor and receives input from a keyboard 510 and a detachable joystick concurrently; see FIGs. 2A-B and 9C, [0053] (“game accessory 140 may include… a joystick”), [0075], Abstract, and claims 1, 15, 37, and 42); Anderson: keyboard 21; FIG. 1 and [0035]; it would have been obvious to one of ordinary skill in the art to include the processor receives input since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	The motivation to combine the references is to enable concurrent keyboard and pointing device input.


	Regarding claim 11, Hirschman as modified by Anderson, Chadha, and Iwao teaches:
The computing system of claim 9, wherein the processor, via the wireless network adapter, establishes a wireless connection with the detachable joystick upon detection that the joystick is detached from the input device (Hirschman: the processor and the joystick is detached from 100 of the input device 100 and 140; FIGs. 1 and 2A, [0052], [0053] (“game accessory 140 may include… a joystick”), Abstract, and claims 1, 15, 37, and 42; Iwao: wherein a processor 81, via a wireless network adapter, establishes a wireless connection with a detachable analog stick 52 upon detection that the detachable analog stick 52 is detached from 2 of an input device 1; see Figs. 1, 2, 6, 30, 31, 33, 34, and 43, [0124], [0125], [0193], [0395], [0401], [0423], [0441], and [0589]-[0591], see also [0593], [0594], and [0596]).

	Regarding claim 20, Hirschman as modified by Anderson, Chadha, and Iwao teaches:
The computing system of claim 9, further comprising a number of buttons on the second surface of the housing with the detachable joystick (Hirschman: the second surface (bottom surface) of the housing with the detachable joystick; FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053] (“game accessory 140 may include… a joystick”), and [0054]; Anderson: further comprising a number of buttons 42 on a second surface 31 of a housing with a joystick 36; FIGs. 2 and 3, [0035], and [0037]).
	The motivation to combine the references is to provide computer game input from buttons.  (Anderson: see [0037]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha, in further view of Iwao, in further view of Kim, and in further view of Dean et al. in US 2011/0298711 A1 (hereinafter Dean).

Regarding claim 12, Hirschman as modified by Anderson, Chadha, and Iwao teaches:
The computing system of claim 9.  
	However, it is noted that Hirschman as modified by Anderson, Chadha, and Iwao does not teach:
wherein the detachable joystick comprises a biometric reader to read biometric data from a user.
	Kim teaches:
wherein a detachable input device comprises a biometric reader to read biometric data from a user (a detachable input device 100 comprises a biometric reader 718 to read biometric data from a user; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson, Chadha, and Iwao to include: the features taught by Kim, in order to identify a user of a detachable input device.


Hirschman as modified by Anderson, Chadha, Iwao and Kim does not teach:
wherein the detachable joystick comprises a biometric reader to read biometric data from a user.
	Dean teaches:
wherein a joystick comprises a biometric reader to read biometric data from a user (a joystick 100 comprises a biometric reader 20 to read biometric data from a user; Fig. 10, [0003], and [0060], see also Figs. 5 and 8A-C).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson, Chadha, Iwao, and Kim to include: the features taught by Dean, such that Hirschman as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the joystick taught by Dean is comparable to the joystick taught by Hirschman as modified by Anderson, Chadha, Iwao, and Kim because they are both joysticks.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson, Chadha, Iwao, and Kim to include: the features taught by Dean, with the predictable result of providing a joystick that includes the features taught by Dean.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Hirschman, in further view of Anderson.

Regarding claim 13, Iwao teaches:
A method of receiving input from an input device, comprising (A method of receiving input from an input device 1, comprising; Figs. 1 and 43, [0124], [0125], and [0480]): 
determining a detached state of a detachable input device from a side of a housing (determining a detached state of a detachable input device 4 from a side of 2 of a housing of input device 1; Figs. 1, 2, 30, 31, 33, 34, and 43, [0124], [0125], and [0588]); 
initiating a wireless connection between the detachable input device upon receipt of a signal that the detachable input device has been detached from the housing (initiating a wireless connection between the detachable input device 4 upon receipt of a signal that the detachable input device 4 has been detached from 2 of the housing of input device 1; see Figs. 1, 2, 30, 31, 33, 34, and 43, [0124], [0125], [0588]-[0591], [0593], [0594], and [0596]); and 
receiving input from the detachable input device (receiving input from the detachable input device 4; [0480]).  
	However, it is noted that Iwao does not teach:
determining a detached state of a detachable input device from a first side of a keyboard housing;
receiving input from the detachable input device concurrently with a keyboard formed on a second side of the keyboard housing, the second side being obverse to the first side of the keyboard housing.
	Hirschman teaches:
a detached state of a detachable input device from a first side of a housing (a detached state of a detachable input device 140 from a first side (bottom side) of a housing of an input 
receiving input from the detachable input device concurrently with a keyboard , and a second side of the housing, the second side being obverse to the first side of the housing (receiving input from the detachable input device 140 concurrently with a keyboard 510, and a second side (top side) of the housing, the second side (top side) being obverse to the first side (bottom side) of the housing; see FIGs. 1, 2A-B, and 9C, [0052]-[0054], and [0075]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Iwao to include: the features taught by Hirschman, in order to enable concurrent keyboard and pointing device input.
	However, it is noted that Iwao as modified by Hirschman, as particularly cited, does not teach:
determining a detached state of a detachable input device from a first side of a keyboard housing;
initiating a wireless connection between the detachable input device upon receipt of a signal that the detachable input device has been detached from the keyboard housing; and 
receiving input from the detachable input device concurrently with a keyboard formed on a second side of the keyboard housing.
	Anderson teaches:
a first side of a keyboard housing (a first side 31 of a keyboard 21 housing; see FIGs. 1-3, [0035], and [0037]);
the keyboard housing (the keyboard 21 housing; see FIG. 1 and 2 and [0035]); and 
a keyboard formed on a second side of the keyboard housing (a keyboard 21 formed on a second side 27 of the keyboard 21 housing; see FIGs. 1 and 2 and [0035]).
Iwao as modified by Hirschman, as particularly cited, to include: the features taught by Anderson, such that Iwao as modified teaches: determining a detached state of a detachable input device from a first side of a keyboard housing (determining a detached state, detachable input device, side, and housing taught by Iwao combined with the detachable input device, first side, and housing taught by Hirschman and the first side and keyboard housing taught by Anderson); initiating a wireless connection between the detachable input device upon receipt of a signal that the detachable input device has been detached from the keyboard housing (initiating a wireless connection, detachable input device, receipt of a signal, and housing taught by Iwao combined with the keyboard housing taught by Anderson); and receiving input from the detachable input device concurrently with a keyboard formed on a second side of the keyboard housing, the second side being obverse to the first side of the keyboard housing (receiving input and detachable input device taught by Iwao combined with receiving input, detachable input device, keyboard, second side, housing, and first side taught by Hirschman and the keyboard, second side, and keyboard housing taught by Anderson), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device including a keyboard taught by Anderson (FIGs. 1-3, [0035], and [0037]) is comparable to the input device including a keyboard taught by Iwao as modified by Hirschman (Hirschman: FIG. 9C and [0075]) because they are both input devices that include a keyboard.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method taught by Iwao as modified by Hirschman, as particularly cited, to include: the features taught by Anderson, with the predictable result of providing an input device that includes a keyboard that includes the features taught by Anderson.

Regarding claim 14, Iwao as modified by Hirschman and Anderson teach:
The method of claim 13, comprising initiating a wired communication upon detection of attachment of the detachable input device to the keyboard housing (Iwao: initiating a wired communication upon detection of attachment of the detachable input device 4 to the housing; see [0567], [0568], [0575], [0581], [0594], [0598], [0655], and [0677]f; see also Hirschman: attachment of a detachable input device 140 to a housing; FIGs. 1 and 2A-B, [0052]-[0054]; Anderson: a keyboard 21 housing; FIGs. 1 and 2 and [0035]).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Hirschman, in further view of Anderson, in further view of Hull et al. in US 2005/0259070 A1 (hereinafter Hull), and in further view of Kim.

Regarding claim 15, Iwao as modified by Hirschman and Anderson teaches:
The method of claim 13.  
However, it is noted that Iwao as modified by Hirschman and Anderson does not teach:
comprising indicating that the keyboard and detachable input device are being operated by distinct users.
	Hull teaches:
comprising indicating that a keyboard is being operated by distinct users (see [0014]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Iwao as modified by Hirschman and Anderson to Hull, in order to identify distinct users using a keyboard for security applications.  (Hull: see [0014]).
	However, it is noted that Iwao as modified by Hirschman, Anderson, and Hull does not teach:
comprising indicating that the keyboard and detachable input device are being operated by distinct users.
	Kim teaches:
comprising indicating that a detachable input device is being operated by distinct users (indicating that a detachable input device 100 is being operated by distinct users; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Iwao as modified by Hirschman, Anderson, and Hull to include: the features taught by Kim, such that Iwao as modified teaches: the claimed features, in order to identify a user of a detachable input device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/17/2022B